 In the Matter of ANCHOR SERUM COMPANYandPACKINGHOUSEWORKERS ORGANIZING COMMITTEE, LOCAL #58, AFFILIATEDWITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-23,56.-Decided March 26, 1943Jurisdiction: stock serummanufacturing industry.Unfair Labor PracticesIn General:instructions to supervisors to refrain from interferingin certainunion activities held not to absolve respondent from responsibility for unlawfulacts of supervisors, when respondent did not communicate such instructionsto employees or repudiate the unlawful acts of the supervisors,' and wherethe instructions were not intended to be, and in fact were not, extended toother union activities.Company-Dominated Union:first organization: urging, formation of, when affili-ated union made efforts to organize employees ; permitting meeting to beheld in plant to discuss formation of ; declaring favorable attitude toward"company union" ; supervisors' attending meetings and becoming members of ;second organization : found to have been formed as device to escape the illegalaspects of the first organization when the vote to form the second was takenat a meeting of the first and the formal organization of the second occurred'only four days later ; there was no formal abandonment of the'first and therespondent took no steps to dissipate the illegal influences which brought itinto existence ; notices relative to the formation of the second were postedthroughout the plant ; the'same persons who held office in the first were electedto similar offices in the second ; and when supervisors attended the meetings,and became members of the second.Remedial Orders:dominated organizations disestablished.Mr. Paul Nach,tmanandMr. Clarence D. Musser,for the Board.Brown, Douglas &' Brown, by Mr. H. Templeton Brown,of St.Joseph, Mo., for the respondent.Mr. Miles Elliott,of South St. Joseph, Mo.,, for the Independent.Mr. Gerard J. Manacle,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by Packinghouse WorkersOrganizing Committee, Local #58, affiliated with the Congress of48 N. L.R. B., No. 72.574 ANCHOR SERUM -COMPANY'575Industrial Organizations, herein 'called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Seventeenth Region (Kansas City; Missouri,), issued its com-plaint dated July 10, 1942, against Anchor Serum Company, SouthSt. Joseph, Missouri, herein called the respondent, alleging thatrtherespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce,'within the meaning of Section 8, (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49k Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the respond-ent, the Union, and Serum Employees Union of South St. Joseph, Mo..herein called the Independent.With respect to the unfair labor practices, the complaint allegedin substance that the respondent : (1) ' on certain dates discharged TedWilliams, William Pettet, Fred Williams, and Clarence Singleton, andthereafter refused to reinstate them, because of their union member-ship and activity; (2)' on or about May 27, 1941, and thereafter,dominated and interfered wit lithe formation and administration ofthe Serum Employees Union, herein called the S: E. U., and con-tributed support thereto; (3) on or about June 9, 1941, and thereafter,dominated and interfered with the formation and administration ofthe Independent, successor' to the S. E.'U., and contributed supportthereto; and (4) by the foregoing acts, and by (a) making statementsprejudicial to and disparaging of the Union, (b) watching and spyingupon the employees to obtain information with regard to their unionaffiliation and' activities, (c) threatening to destroy the' Union, (d)threatening' to discharge employees who affiliated with the Union, (e)granting general pay increases to all employees for the purpose ofdiscouraging affiliation with and activities on behalf of the Union,and (f) encouraging employees to withdraw from the Union by threatsof bodily injury, interfered with, restrained, and coerced its employeesin the'exercise of the rights guaranteed in Section 7 of the Act. , OnJuly 18, 1942, the respondent filed an answer admitting the allegationsof the complaint with ,respect to its business but denying that it hadengaged in any unfair labor practices.Pursuant to notice a hearing was held on July 27, 28, 29, and,30, `1942, at St. Joseph, Missouri, before James C. Batten, the TrialExaminer'duly designated by, the Chief Trial Examiner. ' The Board,the respondent, and the Independent were represented and participatedin the hearing.Full opportunity to ,be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the opening of the hearing, a petition tointervene,filed by the Independent was granted, insofar as its interestswere affected.At the close of the hearing,' a motion to amend thecomplaint to'conform to the proof as to minor particulars was granted 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout objection.Rulings were made by the Trial Examiner onvarious other motions and on objections to the admission of evidenceduring the course of the hearing. The Board has reviewed the rulingsand finds that no prejudicial errors were committed.The rulings ofthe Trial Examiner are hereby affirmed.On August 20, 1942, a stipulation was executed by all the parties tothe proceeding wherein the respondent agreed : (1) to reinstate TedWilliams, William Pettet, Fred Williams, and Clarence Singleton withback pay; and (2) to post a notice in its plant stating that it would notin any manner (a) discourage membership in the Union or in anyother labor organization of its employees, by discriminating in regardto their hire or tenure of employment, or (b) interfere with, restrain,'or coerce its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act. The stipulation also provided that the "allegations,in the amended charges and complaint that `the respondent has domi-nated and interfered with the formation and administration of theSerum Employees Union and the Serum Employees Union of SouthSt. Joseph,Missouri, by contributing financial and other supportthereto,' shall be determined on the record in this case by the TrialExaminer and/or the Board the same as though this stipulation hadnot been entered into," and "nothing shall preclude the Trial Examineror the Board from considering all- of the evidence heretofore -ad-duced .." On September 8, 1942, the Board issued an order approv-ing the stipulation.On October 12, 1942, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, in which hefound that the respondent had engaged in and was engaging in unfairlabor practices, within the meaning of Section 8 (1) and (2) and Sec-tion 2 (6) and (7) of the Act, and recommended that the respondentcease and desist therefrom and take certain affirmative action, includ-ing disestablishment of the Independent, deemed necessary to effectuatethe policies of the Act.On,October 26, 1942, the respondent filed exceptions to the Inter-mediate Report and a brief in,support thereof.No request for, oralargument was received.The Board has considered the respondent'sexceptions and brief, and insofar as the exceptions are inconsistent withthe findings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIM BUSINESS OF THE RESPONDENTThe respondent, a Missouri corporation, with its principal office andplant at South St. Joseph, Missouri, is engaged in the manufacture and ANCHOR SERUM-COMPANY577sale of stock serum and similar products.More than 50'percent of theraw materials and supplies used by the respondent are received from -points outside the State of Missouri; more than 90 percent of itsfinished products are shipped to points outside the State of Missouri. -During 1941 the respondent's sales were in excess of $800,000.Therespondent concedes that it is engaged in commerce within the mean-ing of the Act.-II.THE ORGANIZATIONS INVOLVEDPackinghouse Workers Organizing Committee, Local .#58, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the respondent.Serum Employees Union was an unaffiliated labor organization, admitting to membership employees of the respondent.Serum Employees Union of South St. Joseph, Mo., is an unaffiliatedlabor organization, admitting to membership employees of the re-spondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsIn May 1941 the Union commenced to organize the respondent's em-ployees.On May 25, employee Clarence Singleton and C. I. O. or-ganizer Pittman arranged for a meeting to be held on the evening ofMay 26 at the C. I. O. hall in South St. Joseph. Singleton notifiedemployees of the meeting.During the afternoon of May 26, employeeHarry Arnold informed Ted Jamison, foreman of the serum and virusdepartment, of the meeting and invited him to attend.That evening, Dr. F. M. Murdock, employed by the respondent asits veterinarian since May 1 or 2, 1941, dined at the Jamison home.According to Murdock, during the course of the dinner, Murdock andJamison discussed the union activity at the plant.After dinner, at.Jamison's suggestion, they drove in Jamison's automobile to the C. 1. 0.hall, and talked with Singleton 1 and some other employees, who werestanding outside the hall.Some of the employees* stated that theywere going to the meeting because they thought that they should havesome kind-of an organization.According to,the admissions of Mur-dock and Jamison, they urged the employees, not to be hastyin organ-izing and suggested the formation of an unaffiliated union.'Murdock testified that he and Jamison talked to employees Jackson and Thomas onthis occasion,but not to Singleton.Singleton,however, testified that he participated Inthe conversationJamison testified that they talked to Bob Thomas,Jack Jackson, and"one or two of theHerrbn boys,"but did not deny that Singleton was present.None ofthe other employees present was called upon to testify.Inasmuch as Singleton's testimonyas to the conversation is in substantial accord with that of Murdock and Jamison. we find,as did the Trial Examiner,that he was present and participated in the conversation. 578 'DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDAfter this conversation,Murdock and Jamison drove away butreturned in 2 or 3 minutes and stopped the automobile across the-streetfrom the hall.Harry Arnold, who had invited Jamison to the meet-ing, and employee Harris Ritchie went across the street to talk withJamison and Murdock.According- to the undenied testimony ofJamison 2 they talked with Arnold and Ritchie for about 5 minutesabout the narrow escape they had just had from an automobile acci-dent'and then drove away. Shortly thereafter the employees wentinto the meeting, where a number of them, including Singleton, joinedthe'Union.-'According to Murdock, he and Jamison then proceeded to a nearbyrestaurant, frequented by officials and other employees 'of the respond-ent.There they met Edgar A. Poe, treasurer of the respondent andin active charge of the plant, and related the occurrences of the eve-ning.3Murdock testified that "everyone there [the restaurant] was agood deal excited about this situation but . . . nothing was done aboutit."He added that Poe advised them to "stay away from there [theC. I. O. hall] from now on," and that Poe "didn't think" they "had aright being over there." 4On May 27, 1941, the day after the meeting at the C. I. O. hall, ameeting of all employees was held in the clear serum laboratory of theplant after working hours.David Turner III, an employee, testifiedthat the meeting was arranged that afternoon when "Red" Martin,also an employee, thought they "ought to get the boys together . . . tosee if we couldn't talk these boys [C. I. O. members] into going withus or going in with them," and accordingly "it was noised about theplant" that there would be a meeting.Murdock attended the meeting.After a general and disorganized discussion, Murdock was introducedby Turner III.According to Murdock, he told the employees that ifhe were in their position he would not particularly prefer the C. I. O.Murdock further testified that he told the employees "what couldhappen under those conditions" by relating the difficulties experiencedby another serum company being organized by the C. I. 0., and statedthat this company could make "things rather mean" for the employeesby making serum "as fast as they wanted to during the summer monthsand when the shut-down came then nobody would have a job." Sin-gleton testified that Murdock also said that he had seen the C.. 1. 0. and2Arnold and Ritchie were not calledt6 testify.Murdock,Jamison, andPoe testified that theyhad not arranged'tomeet at therestau-rant.Poe testified that he had been athis farm, about 70 milesaway,during the day andhad duven to the plant thatevening,arrivingabout 7 o'clock, to inspectan ice machine ;thathe had talkedto Nate Swope,construction and building foreman, about the machineat the plant, and then had gone to the restaurant to eat. Swope denied. however,that hesaw Poe atthe plant that eveningTheTrial Examinerrejected Poe's explanation for hispresence in the restaurantwe find, as did the TrialExaminer,that Poe went to therestaurantfor the purpose of receivinga report onthe C.IO. meeting.'Poe and Jamison testifiedto thesame effect. ANCHOR SERUM COMPANY579the A. F: of L. tried in 'a small plant, that it had not worked out, andthat he felt that the respondent could do more for the employees ifthey belonged to a "company union."Murdock testified that he re-called having said something to that effect, but that he did not thinkthat he said that the "company would like it better." In view of theremarks admitted by Murdock, his admission as to the substance ofthe remarks attributed to him by Singleton, and his partial and equiv-ocal denial, we'credit Singleton's testimony.Four days latei a party was held in the basement of the home ofCharles Dudecki an-employee.About 30 employees, including Jami-son,Murdock,-and J. B. Stahlin, the respondent's timekeeper andsupervisor of the pasteurization department, were present.AlthoughTurner III testified that he and Dudeck had decided to hold the partyfor the purpose of establishing an unaffiliated union, the employeeswere not informed, prior to the party, of this purpose.Murdocktestified, however, that when Turner III and Dudeck invited him theytold him the meeting was for the purpose of seeing "if they could getup,an organization of their own."During the party Turner III toldthe assembled employees that there was a need for an organization;and he thought they should form an "independent union" similar tothe one at a nearby plant of Swift & Company.Dudeck likewise ad-dressed the employees, telling them that the meeting was held becausesome of the employees were not satisfied with the C. I. 0. and wouldlike to form an organization of their own.Murdock then read theconstitution of the union at Swift's which, he testified, he had obtainedfrom employee Philip Duve, whose father worked at the Swift plant.According to Murdock, "some kind of a petition . . . to the effectthat they were going to join an organization or make up an organiza-tion" was circulated and all present, including Jamison and Murdock,signed the petition except "possibly one girl." 6According to TurnerIII, however, the constitution, not a petition, was circulated amongand signed by' the employees.He further 'testified that the constitu-tion was adopted at this meeting and officers were elected, as follows:Turner III, president; Dudeck, vice president; and Fern Filpert,secretary and treasurer.The organization was named Serum Em-ployees Union.6According to Turner III, the S. E. U. constitutioncontained no provision, nor was provision otherwise wade, for a griev-ance committee, ,bargaining committee, initiation fees, or `dues.Hefurther testified that no attempt was made by the S. E. U. to bargainwith the,,respondent.cNone of the documents or records of the S E. U. were introduced in evidenceTurnerIII testified that Fern Filpert, secretary of the S E. U., had destroyed the constitution andall records when the S. E. U. was later abandoned.Turner III was not sure whether it was named Serum Workers Organization or SerumEmployees UnionWe find, as did the Trial Examiner, that the organization was, namedSerum Employees Union521247-43-vol. 48-38 580DECISIONS OF :NATIONAL LABOR RELATIONS BOARDOn the following evening, another meeting was held in Dudeck'sbasement, to which invitations, were extended to a number of employeeswho were not invited the,preceding night., According to Murdock, 45employees attended this meeting; according to Turner III, all ein-ployees were there except Jamison.Turner III testified that theconstitution was read to the "new employees up there and they signedit."During. this meeting, several employees expressed doubt as tothe legality of the organization because of conducting ineetings in "aman's home" and having "foremen and such at ... organizationmeetings."Thereupon a committee was appointed, with Turner IIIas chairman, to consult an attorney concerning the legality of theorganization.Turner III subsequently consulted Miles Elliott, an attorney, and"out of order," because they "had had the meeting in a private homeand it should have been in a public hall and all the employees shouldhave been informed instead of the few" they had informed.Elliottfurther advised Turner III to post a notice in the plant so that every-one would know that they contemplated forming an unaffiliated unionand prepared such a notice.According to the testimony of Turner -III, he thereafter arrangedfor a meeting to be held at the Transit House, in South St. Joseph, onJune 5, 1941.According to Murdock, who was present, a majority ofthe employees attended this meeting.Two C. I. O. representatives,Mr. Pittman and Mr. Ussey, requested, and were granted,permissionto attend and talk to the employees about the C. I. O.After they hadfinished talking and had left the hall, Turner III called upon Murdockto speak.Murdock, according to his testimony, urged the employeesto "stick together" with .the unaffiliated union they had organized.Turner III testified that he then reported on his consultation withAttorney Elliott, and advised the employees that if they' wanted to,organize legally they would have to post notices to that effect.Hethereupon requested all who were in favor of starting an "Independ-ent" union to stand, and "all but five or six stood." 7A few days later notices were posted at various places throughoutthe plant, reading as follows :NOTICEThere will be a meeting of the employees of Anchor SerumCompany, So. St. Joseph, Mo., Monday night June 9, 1941, at'Murdock contradicted Turner III by testifying that the only vote taken,was one to dlsband the S.E U. We credit the testimony of TurnerAs one of the chief organizers ofthe S E. U it is more likely that Turner'would recall the events clearly. In addition,Turner's version is more consistent with events thereafter.No notice of disestablishmentwas ever posted,but 3 or 4 days later a notice of a meeting to organize the Independent wasposted., ANCHOR SERUM COMPANY5817,:30 at the Transit Mouse-for the purpose of organizing anindependent union.All employees are asked to be present.The notice carried the signatures of employees H. B. Martin, Jr., DavidA. Turner III, Chas. Dudeck, and -Vince Kates, and of Nate Swope,construction foreman.Turner III also made the arrangements for the June 9 meeting.Atthismeeting, the formation of the Independent was consummated.Forty-one employees signed membership cards, all persons who hadheld office in the S. E. U. were elected to similar offices in the Inde-pendent, and a committee was appointed to draft a constitution andbylaws.Murdock and Jamison did not attend this meeting, nor didthey further participate in the Independent.'The constitution and bylaws were adopted at a meeting held `onJune 11, 1941, at the Transit House, and provided, among other things,that the organization be named the Serum Employees Union of SouthSt. Joseph, Mo., and for dues of $1 a month.According to Turner III,no bargaining committee was appointed, but a grievance committee,which never functioned, was appointed.By letter dated June 12, 1941, addressed to the respondent, the Inde-pendent claimed to represent 75 percent of the respondent's employees,and requested recognition as bargaining representative.The respond-ent replied, by letter dated June 14, 1941, that it would recognize nounion as sole bargaining agent of its employees, until certified by theBoard.The minutes of the monthly meetings ' of the Independent fromJune 9, 1941, to December 1, 1941, which were introduced in evidence,deal only with the internal affairs of the Independent, and lack anyrecital as to dealings with the respondent.Turner III testified thatthe grievance committee did meet with Poe-on one occasion, in the forepart of 1942, to discuss problems concerning holidays and vacations,but they went as a committee representing all the plant, and not as"a representative of the union."The afore-mentioned minutes also show that Nathan S. Swope 9 andJ. B. Stahlin signed membership cards' at the June 9 meeting, andwere later active in the Independent.Poe testified that Swope waschief maintenance man, having as high as eight men working underhim at times. Swope identified himself as construction foreman.Both Poe and Swope testified that Swope had authority to hire and layoff employees.Poe described Stahlin as supervisor of the pasteuriza-tion of serum, having from one to three men under his supervision,.8Turner III requested Murdock not to participate in the Independent's activities, be-cause there was some doubt conceiving his supervisory status.8Herein also referred to as Nate Swope. '582DECISIONS OF NATIONAL LABOR RELATIONS BOARDand also as, the respondent's timekeeper.We find that Swope andStahlin were supervisory employees.loB. CondeusionsIIt is obvious that Murdock and Jamison furnished the impetus forthe organization of the S. E. U.Thus, at the time of the firstorganizationalmeeting of the Union, they appeared outside theC. I. O. hall for the purpose of dissuading employees from joiningthe Union and suggested instead the formation an unaffiliated union.There is no evidence that the employees contemplated this form oforganization prior to the suggestion by Jamison and Murdock." Onthe, following day, during the meeting in the plant, Murdock not onlyagain advised the formation of an unaffiliated union, but also in-timated that unfavorable consequences would attend affiliation withthe C. I. 0., and stressed the favorable attitude of the respondenttoward a "company union." Again, at the first meeting in Dudeck'sbasement, when the organization of the S. E. U. was effected, Mur-,dock was present and active. In addition, he and Jamison becamemembers of the S. E. U. at this meeting. Also, at the first meetingheld in the Transit House on June 5, Murdock, following the remarksby the C. I. O. representatives, attempted to counteract the effects oftheir arguments by again championing the cause of the S. E. U.Murdock was the outstanding advocate of an unaffiliated organizationthroughout all the crucial phases of the S. E. U.'s existence.Furthermore, it appears that Murdock's presence was not lacking inthe councils leading to the organization of the S. E. U.Thus, TurnerIII; who arranged for the meetings and later became president ofboth the S. E. U. and the Independent, had talked to Murdock about,the matter of organizing an unaffiliated union "both at the plant andoff ,the plant."When invitations were issued for the first meetingatDudeck's, although the employees were not, informed of the pur-pose of the meeting, Murdock not only knew that their purpose was toform an inside union, but also prepared for the meeting by obtaininga copy of the constitution of another unaffiliated organization to readat the meeting.Moreover, the fact that Turner III invariably calledupon Murdock to speak at the meetings indicates his participation inthe arrangements for the entire program to organize. In view of10The Trial Examiner found likewise asto Swope,but made no finding as to Stahlin"AlthoughTurner testified that lie talkedto Dudeck, Swope,and Murdock conceivingthe formation of an'unafhliatedoigamzationprior to the meeting in the clear serum lab-,oratory,this testimony, even if true,does not establish an uncoerced desire on the part ofthe employees to form such an organizationSwopeand Murdock,as discussed elsewhere,were management representativesTurner and Dudeck were primarily responsible for cai-rving out the respondent's wishes by the establishmentof the twosuccessive unaffiliatedorganizations- ANCHOR SERUM COMPANY583Murdock's close association with Jamison, their original joint advo,c icy of an unaffiliated union, and their membership in the S. E. U.,the conclusion is unescapable that Jamison's influence was nonethelessimportant in these activities, although generally less conspicuous.The respondent's responsibility for the activities of Jamison, fore-man of the laboratory, is clear.The respondent's liability for theactivities ofMurdock is equally clear.Murdock was employed bythe respondent as a veterinarian,' under a contract for 3 years, at$4,000 a year.His name is carried on the letterheads of the respond-ent under the title "Associate Research." In the words of Poe; Mur-,dock was the "associate research,man . . . His duties is looking: afterveterinary or a bacteriological man of his kind. If Dr. Logan isgone, they switch work.12There are two of them there. The rest ofus don't understand what they do and we don't do it . . . they do aclass of work that just those men can do because they are the onlyones that have the training."Murdock testified that his duties were"largely associate research," and that he had a technical assistantunder his direction part of the time.Thus,Murdock was not en-gaged in ordinary plant work, but performed duties which allied himmore closely to the management of the respondent than to the otheremployees. It is reasonable to assume that to the employees in generalhe represented the management.Furthermore his association withJamison in the above-described activities could only impress theemployees with the belief that in these activities Murdock reflectedthe wishes of the management.We find, as did the Trial Examiner,that the respondent is responsible for the above-described activitiesof Jamison and Murdock 1SAlthough Poe had instructed Jamison and Murdock at the restau-rant to refrain from interfering in C. I. 0. activities, the respondentisnot thereby saved from responsibility for the unlawful acts ofJamison and Murdock, particularly since the respondent did not com-municate the instructions to the employees generally, nor repudiatetheir unlawful acts.14"Poe testified that the whole plant worked under Logan and that Logan was "responsi-ble for allthe production of the whole thing "13Turner III and "Red"Martin, both active in the formation of the S. E. U.and theIndependent, were sons of two foremen in the plant. -The Trial Examiner found that increw of this relationship their activities were imputable to the respondent.We do notbelieve that relationship alone is sufficient to warrant such responsibility.14H. J Heinz Company v. N. L. R.B , 311 U. S. 514, enf'gMatter of H. J. Heinz Com-pany and'Canning and Pickle Workers,Local Union No. 325,affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America, American Federation of Labor,10N L. R. B. 963;F.W.Wbolicorth Company v. N. L. R. B.,121 F. (2d) 658,mod. Matter ofF TV Woolworth Company, et alandUnited Wholesale J Warehouse Employees of NewYork, Local 65, United Retail tf Wholesale Employees of America,25 N. L. R. B. 1362;NorthCarolina Finislwng Company v. N L. R. B.(C. C. A. 4), decided February 17, 1943, enf'gMatter of North Carolina FinishingCo. andTextileWorkers Union of America,C. I. 0., 44N.L.R B.184.1. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be, and in fact were not, extended to other union activities 15Notonly- did the, respondent fail. to disavow the subsequent prominentactivities of Murdock, Jamison, and other supervisors in the S. E. U.and the Independent, but their activities followed the pattern estab-lished by the respondent in permitting the holding of the meeting ofMay 27 in the plant and the posting of notices for the meeting of June9 at variousplaces throughout the plant.As a device to escape the illegal aspects of the S. E. U., the Inde-pendent was formed on June 9. The vote to organize the Independentwas taken at, a meeting of the S. E. U., while the employees, after'listening to the C. I. 0. representatives, were still freshly impressedby Murdock's plea to "stick together" with the S. E. U. The formalorganizationoccurred only 4 days later, and the same persons who hadheld office in the S. E. U. were elected to similar offices in the Inde-pendent.There was no clearly defined transition from one organiza-tion to the other.There was no formal abandonment of the S. E. U.,and the respondent took no steps to dissipate the illegalinfluencewhich brought the S. E. U. into existence.Moreover, the' active influence of the respondent continued unabatedin the Independent through the membership and activities of Swopeand Stahlin.Even though eligible to membership in the Independent,,Swope and Stahlin were, as we have found, clearly such supervisoryemployees as to impute to the respondent responsibility for theiractivities.From the foregoing we find, as did the Trial Examiner, that therespondent has dominated, interfered with, and contributedsupportto the formation and administration of the S. E. U. and the Inde-pendent, and thereby has interfered with, restrained; and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.,16 Poe testified that he continued to caution his supervisory employees not to interferein any union activities. In view of the continued open participation of supervisors inboth the S E.U and the Independent, we do not credit this testimony In any event,unenforced instructions do not absolve the respondent of responsibility for the unlawfulacts of its supervisors.See cases cited in footnote 14,supra. .ANCHOR SERUMCOMPANY585V. THE REMEDYHaving found that the respondent has engaged 'in certain unfairlabor practices, we shall order it to cease and desist from such prac-tices and to take certain affirmative action which we deem necessaryto effectuate the policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the S. E. U. and of theIndependent and has contributed support to these, organizations. Inorder to effectuate the policies of the Act and free the employees ofthe respondent from such interference and domination and the effectsthereof, which constitute a continuing obstacle to the exercise by theEmployees of the rights guaranteed them by the Act, we shall orderthat the respondent withhold all recognition from the S. E. U. andthe Independent as the representative of the respondent's employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of employment.We shall also order the respondent to com-pletely disestablish the Independent.We have found that the respondent has interfered with the rightsof its employees guaranteed in Section 7 of the Act, by interferingin ' the formation and administration of the 'S. E. U. and the Inde-pendent.Other alleged violations of the employees' rights to self-organization have been disposed of by the respondent agreeing to takecertain affirmative action with respect thereto, as provided for in thestipulation referred to above.Under all the circumstances, we deemitnecessary, in order to effectuate the policies of the Act, to orderthe respondent to cease and desist from in any other manner interfer-ing with, restraining, and coercing: its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, and we shall so order.Upon the foregoing findings of fact, and upon the entire recordin the case, the Board makes the following:CoNcLusIoNs of LAW1.Packinghouse Workers Organizing Committee, Local #58, affili-ated with the Congress of Industrial Organizations, and Serum Em-ployees Union of South St. Joseph, Mo., unaffiliated, are labor-organ-izations,within the meaning of Section 2 (5) of the Act; SerumEmployees Union, unaffiliated, was a labor organization, within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Serum Employees Union and Serum Employees Unionof South St. Joseph, Mo., and by 'contributing support to them, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section.2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Anchor Serum Company, South St. Joseph, Missouri, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner'dominating or interfering with the administra-ti on of Serum Employees Union and Serum Employees Union of SouthSt. Joseph, Mo., or with the formation or'administration of any otherlabor organization of its employees, and from contributing support tothe aforesaid labor organizations or any other labor organization of itsemployees;(b) ' In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action'-which the Board finds willeffectuate the policies of the Act:(a)Withhold all recognition from Serum Employees Union andSerum Employees Union of South St. Joseph,'Mo., as the representa-tive of any of its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and com-pletely disestablish Serum Employees Union of South St. Joseph, Mo.;(b) - Post immediately in conspicuous places throughout its plantin South St. Joseph, Missouri, and maintain for a period of 'not lessthan sixty (60) consecutive' days from the date of posting, notices toits employees stating : (1) that the respondent will, not engage in theconduct from which it is ordered to cease and desist in paragraphs 1(a) and (b) of this Order; and (2) that the respondent will take theaffirmative action set forth in paragraph 2 (a)' of this Order;(c)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the receipt of this Order what stepsthe respondent has taken to comply herewith.